YANKWICH, District Judge.
The Medical Finance Association, a corporation, one of the unsecured creditors listed by the bankrupt, has moved to dismiss the proceedings. The petition here lists no assets except certain wages and articles of personal property for which exemption is claimed. It appears from the files of this court that a prior petition was filed on October 21, 1936, the same being No. 28778-M. An adjudication was made on the petition on the same day. The bankrupt failed to prosecute the proceeding for a period exceeding 18 months after the adjudication. On April 22, 1938, the Referee closed the estate for lack of prosecution. The present proceeding was instituted on June 16, 1938. The only debts listed are four unsecured claims which were also set forth in the prior proceeding. Under the circumstances, the only object of the second proceeding is to secure a discharge as to the same debts. The petitioner has lost his right thereto, as his failure to secure a discharge following the prior adjudication is res judicata as to all the debts in the present proceeding. The petition should, therefore, be dismissed. See Freshman v. Atkins, 269 U.S. 121, 46 S.Ct. 41, 70 L.Ed. 193; Holmes v. Davidson, 9 Cir., 84 F.2d 111; In re Loughran, 3 Cir., 218 F. 619, 33 A.B.R. 350; In re Elby, D.C. Iowa 1907, 157 F. 935, 19 A.B.R. 734; Kuntz v. Young, 8 Cir., 131 F. 719.
So ordered.